Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed March 25, 2022, claims 1, 3-4, 9, 11-12, 17 and 23-25 has been amended, claims 19-21 has been cancelled, claims 26-29 are new, and claims 1, 3-4, 9, 11-12, 17 and 22-29 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraphs 2 -  page 13 (all), filed March 25, 2022, with respect to claims 1, 3-4, 9, 11-12, 17 and 23-25 have been fully considered and but they are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Regarding the second rejection, a new ground of rejection is presented in view of 3GPP088 (A New Protocol Layer for QoS Flow to DRB Mapping, R2-1700088, 01-2017).

Regarding amended claim 1, the applicant first argued that, see page 8 paragraph 1 , “ … 3GPP discloses that the network configure the UE with appropriate QoS flow to DRB mapping by either RRC or RQ. As acknowledged by the Examiner, 3GPP does not disclose that the protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the terminal device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (See Office Action, page 8). In addition, 3GPP has not been shown to teach or suggest after sending the end marker, starting to send, by the terminal device, a data packet of the QoS flow on the another DRB to the RAN device. Moreover, 3GPP has not been shown to teach or suggest that the determining, the sending and the starting to send are performed by a protocol layer entity that is above a PDCP stack of the first device. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument, the examiner respectfully disagrees with the argument above. 
	Regarding amended claim 1, 3GPP clearly teaches, determining, by a protocol layer entity of a terminal device (see page 1, items 1 and 2, the UE "continuously" monitors the QoS Flow ID in downlink PDCP packets and updates the reflective QoS Flow ID to DRB mapping in the uplink accordingly / determining, by a protocol layer entity), to change a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB (see page 3, 4.2, Option A and Option B. An appropriate mapping of a QoS flow to a DRB is obtained by the UE either through RRC signalling or Reflective QoS); and after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, changing, by the first device, the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB; and starting to send a data packet of the QoS flow on the another DRB (see page 3, section 4.1, 4.2, the UE will trigger an RRC procedure to request to get an appropriate QOSflow->DRB mapping,  Network will respond (potentially after/while configuring a new DRB) by configuring UE with the appropriate QOSflow->DRB mapping, the change in transmission of the QoS flow from the first BRD to the second DRB upon an update of the flow-to-DRB mapping).

Regarding amended claim 1, the applicant further  argued that, see page 8 paragraph 2 – page 9 paragraphs 2, “ … 3GPP088 discusses a new protocol layer for QoS flow to DRB mapping and discusses reordering function for QoS flow relocation. In particular, for solving out of order delivery issue caused by QoS flow relocation, three solutions are discussed by 3GPP088. But neither solution teaches or suggests the above-identified deficiency. …  Specifically, this solution in 3GPP088 teaches that the PDCP layer sends the end marker, not the new layer above the PDCP layer. Therefore, this portion of 3GPP088 fails to teach or suggest that the end marker is sent to the RAN device by the protocol layer above PDCP in the terminal device, as recited in claim 1. The second solution involves the new layer and old and new PDCP entities on the receiver side, wherein the old PDCP entity and new PDCP entity delivers the PDCP SDU to the new layer as the legacy PDCP, and old PDCP entity can insert an end marker after it has delivered all the PDCP packets. … this portion of 3GPP088 fails to teach or suggest that the end marker is sent to the RAN device by the protocol layer above PDCP in the terminal device, as recited in claim 1. The third solution involves the new layer wherein the QoS flow SN is introduced in the new layer, and the new layer reorders the packets per QoS flow according to the flow SN order … this portion of 3GPP088 fails to teach or suggest that an end marker is sent to the RAN device by the protocol layer above PDCP in the terminal device, as recited in claim 1. 
In summary, none of solutions by 3GPP088 teaches or suggests that sending, by the protocol layer entity of the terminal device, an end marker on the DRB to a radio access network (RAN) device.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, 3GPP088 clearly teaches, wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a terminal device (see Fig.2, Fig.3, page 4, the new layer {a protocol layer entity} as is shown in Fig.2, is above the PDCP stack, also reorder the packets based on the QoS flow SN which is introduced in new layer and assigned for the packets per QoS flow in the new layer. The new layer receive the packets of one QoS flow from different DRBs and reorder the packets per QoS flow according to the flow SN order. The flow SN for every packet in new layer will bring the extra overhead in air, while the end marker solution has no extra overhead in air. Therefore, the end marker solution is a better solution for the out of order delivery); after determining a change of mapping from a QoS flow to a DRB to the mapping from the QoS flow to another DRB, sending, by the protocol layer entity of the terminal device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of a QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see Fig.3, showing QoS flow to DRB mapping change, a data packet of the QoS flow on another DRB, section 3, the PDCP sender {a terminal device} inform {send/sending by the protocol layer entity of the terminal device} a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB. The old PDCP entity should inform the new PDCP entity that the packets of the QoS flow in old PDCP entity have been delivered to upper layer completely and the new layer will deliver the packets from the old PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets from old PDCP entity have been delivered to upper layer completely, an end marker is inserted by the old PDCP entity after it has delivered all the PDCP packets. Also, the new protocol layer support at least the following functions: to add QoS flow ID field in air in DL/UL; and to perform QoS flow to DRB mapping / the control data unit carries an identity of the QoS flow).

Regarding amended claim 1, the applicant further argued that, see page 9 paragraph 3 – page 10 paragraphs 3, “ … Westphal discloses that when an MN attempts to handoff between two ARs, the MN may launch a QoS singling packet, wherein the QoS signaling packet includes one or more classifier parameters, a previous QoS session ID, a new QoS session ID and a sequence number (See paragraphs [0049]-[0058]). The QoS signaling in Westphal is used for establishing QoS along the new data path (data path along the MN, the new AR, the QC and the CN) and tearing down QoS along the segment of the old data path (data path between the QC and the old AR) in the case of MN handoff (See paragraphs [0017] and [0035]). However, while the page 9 of the Office Action offers the QoS signaling packet to teach an end marker control packet, Westphal has not been shown to teach or suggest that the QoS signaling packet is sent by the protocol layer above PDCP, much less "sending, by the protocol layer entity of the terminal device, an end marker on the DRB to a radio access network (RAN) device," as recited in claim 1. Moreover, Westphal has not been shown to teach or suggest "after sending the end marker, starting to send, by the terminal device, a data packet of the QoS flow on the another DRB to the RAN device. 
Accordingly, 3GPP, 3GPP088 and Westphal, alone or in combination, fail to teach or suggest the above-identified features. Further, it would not have been obvious to one of ordinary skill in the art to have combined the teachings of 3GPP088 and Westphal with the teachings of 3GPP to arrive at the features of amended claim 1, as none of 3GPP, 3GPP088 and Westphal contemplates particular problems addressed or advantages achieved by the features of amended claim 1.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Westphal clearly teaches, sending, by a terminal device, an end marker to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see para. 0021, 0046, 0049-0058, upon receiving the QoS context from the previous AR (e.g., AR at position A in FIG. 1) when the QoS context transfer (horizontal signaling between ARs) is successfully executed, when this occurs when the AR 112 launches a QoS signaling packet {an end marker control packet} towards CN 120, and when the context transfer (horizontal signaling) fails for some reason, MN 105 launch the QoS signaling packet from the new care-of address (CoA), this signaling packet is preferably launched as soon as MN 105 is ready to send packets to CN 120 from the new care-of address (CoA) of MN 105); after sending the end marker, starting to send, by the terminal device, a data packet of the QoS flow on the another DRB to the RAN device (see para. 0021, 0046, 0049-0058, a mobile node MN, sends a QoS signal as soon as it hands over, in order to insure the QoS establishment on the new connection before transmission resumes. The QoS signalling packet contains at least the QoS flow requirements, session identification for the flow, and classifier parameters helping to identify flow packets for appropriate treatment on the path).

Under the broadest reasonable interpretation, the combination of the systems as discloses by 3GPP (teaches determining, by a protocol layer entity of a terminal device to change a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB), 3GPP088 (teaches wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a terminal device after determining a change of mapping from a QoS flow to a DRB to the mapping from the QoS flow to another DRB, sending, by the protocol layer entity of the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of a QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow) and Westphal (teaches starting to send, by the first device, a data packet of the QoS flow on the another DRB to the RAN device) reads upon “determining, by a protocol layer entity of terminal device, a change of a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB, wherein the protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the protocol layer entity of the terminal device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow; and after sending the end marker, starting to send, by the protocol layer entity of the terminal device, a data packet of the QoS flow on the another DRB to the RAN device” as recites in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 9-12, 17, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (Samsung:”NR QOS – AS handling new QOS flow, R2-1700030), in view of 3GPP088 (A New Protocol Layer for QoS Flow to DRB Mapping, R2-1700088, 01-2017), and further in view of Westphal et al. (US Pub. No.: 2008/0186923).

As per claim 1, 3GPP disclose A communication processing method (see page 1, mapping of QoS flows to BRDs), the method comprising:
determining, by a protocol layer entity of a terminal device (see page 1, items 1 and 2, the UE "continuously" monitors the QoS Flow ID in downlink PDCP packets and updates the reflective QoS Flow ID to DRB mapping in the uplink accordingly / determining, by a protocol layer entity), to change a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB (see page 3, 4.2, Option A and Option B. An appropriate mapping of a QoS flow to a DRB is obtained by the UE either through RRC signalling or Reflective QoS); and after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, changing, by the first device, the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB; and starting to send a data packet of the QoS flow on the another DRB (see page 3, section 4.1, 4.2, the UE will trigger an RRC procedure to request to get an appropriate QOSflow->DRB mapping,  Network will respond (potentially after/while configuring a new DRB) by configuring UE with the appropriate QOSflow->DRB mapping, the change in transmission of the QoS flow from the first BRD to the second DRB upon an update of the flow-to-DRB mapping).
3GPP however does not explicitly disclose wherein the protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the terminal device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow; 

3GPP088 however disclose wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a terminal device (see Fig.2, Fig.3, page 4, the new layer {a protocol layer entity} as is shown in Fig.2, is above the PDCP stack, also reorder the packets based on the QoS flow SN which is introduced in new layer and assigned for the packets per QoS flow in the new layer. The new layer receive the packets of one QoS flow from different DRBs and reorder the packets per QoS flow according to the flow SN order. The flow SN for every packet in new layer will bring the extra overhead in air, while the end marker solution has no extra overhead in air. Therefore, the end marker solution is a better solution for the out of order delivery); after determining a change of mapping from a QoS flow to a DRB to the mapping from the QoS flow to another DRB, sending, by the protocol layer entity of the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of a QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see Fig.3, showing QoS flow to DRB mapping change, a data packet of the QoS flow on another DRB, section 3, the PDCP sender {a terminal device} inform a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB. The old PDCP entity should inform the new PDCP entity that the packets of the QoS flow in old PDCP entity have been delivered to upper layer completely and the new layer will deliver the packets from the old PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets from old PDCP entity have been delivered to upper layer completely. For example, an end marker is inserted by the old PDCP entity after it has delivered all the PDCP packets. Also, the new protocol layer support at least the following functions: to add QoS flow ID field in air in DL/UL; and to perform QoS flow to DRB mapping / the control data unit carries an identity of the QoS flow);  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a first device; after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the first device, an end marker on the DRB to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow, as taught by 3GPP088, in the system of 3GPP, so as to provide a QoS flow ID field, see 3GPP088, see section 3.

The combination of 3GPP and 3GPP088 however does not explicitly disclose after sending the end marker, starting to send, by the first device, a data packet of the QoS flow on the another DRB to the RAN device;

Westphal however disclose sending, by a terminal device, an end marker to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see para. 0021, 0046, 0049-0058, upon receiving the QoS context from the previous AR (e.g., AR at position A in FIG. 1) when the QoS context transfer (horizontal signaling between ARs) is successfully executed, when this occurs when the AR 112 launches a QoS signaling packet {an end marker control packet} towards CN 120, and when the context transfer (horizontal signaling) fails for some reason, MN 105 may launch the QoS signaling packet from the new care-of address (CoA), this signaling packet is preferably launched as soon as MN 105 is ready to send packets to CN 120 from the new care-of address (CoA) of MN 105); 
after sending the end marker, starting to send, by the terminal device, a data packet of the QoS flow on the another DRB to the RAN device (see para. 0021, 0046, 0049-0058, a mobile node MN, sends a QoS signal as soon as it hands over, in order to insure the QoS establishment on the new connection before transmission resumes. The QoS signalling packet contains at least the QoS flow requirements, session identification for the flow, and classifier parameters helping to identify flow packets for appropriate treatment on the path). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of after sending the end marker, starting to send, by the first device, a data packet of the QoS flow on the another DRB to the RAN device, as taught by Westphal, in the system of 3GPP and 3GPP088, so as to provide improved methods, systems and protocol for QoS signaling in mobile IP handoffs, see Westphal, paragraphs 24-26,

As per claim 3, the combination of 3GPP, 3GPP088 and Westphal disclose the communication processing method according to claim 1
3GPP further disclose wherein the determining, the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB comprises: receiving, radio resource control (RRC) configuration  from the  RAN device, wherein the RRC configuration indicates the mapping from the QoS flow to the another DRB; and determining,  based on the RRC configuration, a change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB (see page 3, section 4.2, option A and option B, as long as there is no DAB mapping configured for this QOS flow, the UE maps the packets to the default DAB, tt is expected that the network (gNB) when detecting the new QOS flow will (possibly after establishing a new DRB) configure the UE with an appropriate mapping by either RRC or RQ, the update of the QoS flow - ORB mapping through RRC configuration). 
As per claim 4, the combination of 3GPP, 3GPP088 and Westphal disclose the communication processing method according to claim 1
3GPP further disclose wherein the determining, the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB comprises: receiving,  a user plane data packet from the RAN device, wherein the user plane data packet carries indication information, and the indication information indicates the mapping from the QoS flow to the another DRB; and determining, based on the indication information, a change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB (see page 1-2, section 2, the update of the QoS flow - DRB mapping through information obtained on a downlink data packet, e.g., reflective QoS, RQ).

As per claim 9, claim 9 is rejected the same way as claim 1. 3GPP also disclose A terminal device (see section 1, UE), comprising a processor (see section 1, UE with a CPU), and non-transitory storage coupled to the processor and having processor-executable instructions stored (see section 1, UE with a memory for storing instructions). 

As per claim 10, claim 10 is rejected the same way as claim 2.As per claim 11, claim 11 is rejected the same way as claim 3.As per claim 12, claim 12 is rejected the same way as claim 4.As per claim 17, claim 17 is rejected the same way as claim 1.

As per claim 23, the combination of 3GPP, 3GPP088 and Westphal disclose the communication processing method according to claim 1.

Westphal further disclose wherein the QoS flow indicates a plurality of data flows having a same QoS requirement in one protocol data unit (PDU) session (see para. 0021, 0046, 0049-0058, a mobile node MN, sends a QoS signal as soon as it hands over, in order to insure the QoS establishment on the new connection before transmission resumes. The QoS signalling packet contains at least the QoS flow requirements, session identification for the flow, and classifier parameters helping to identify flow packets for appropriate treatment on the path).  

As per claim 24, claim 24 is rejected the same way as claim 23.
As per claim 26, claim 26 is rejected the same way as claim 3.
As per claim 27, claim 27 is rejected the same way as claim 4.
As per claim 28, claim 28 is rejected the same way as claim 23.

Claims 22, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (Samsung:”NR QOS – AS handling new QOS flow, R2-1700030), in view of 3GPP088 (A New Protocol Layer for QoS Flow to DRB Mapping, R2-1700088, in view of Westphal et al. (US Pub. No.: 2008/0186923), and further in view of Huang et al. (US Pub. No.: 2020/0015116). 

As per claim 22, the combination of 3GPP, 3GPP088 and Westphal disclose first device according to claim 9.

Huang further disclose a communication processing method wherein a protocol layer entity is packet data association protocol (PDAP) entity (see Fig.2 and Fig.3,  para. 0005, 0021, 0121, 0164, 0325, 0348, in step 707, a PDAP entity of the secondary base station determines that the QoS flow is completely forwarded according to the QoS flow identifier in the received end marker; and after the end markers of all QoS flows mapped to the DRB are collected, determines that the new data from the core network (not forwarding data from the primary base station) is transmitted on the DRB. Also, per para. 0005, a new Access Stratum (AS) protocol layer (which is for example referred to as a Packet Data Association Protocol (PDAP)) is introduced above a Packet Data Convergence Protocol (PDCP) layer to coordinate new functions of a new QoS mechanism in the AS layer. Each PDU Session has one PDAP entity. The 5G base station may be divided into a Central Unit (CU) and a Distributed Unit (DU). One base station may include one CU and multiple DUs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communication processing method wherein a protocol layer entity is packet data association protocol (PDAP) entity, as taught by Huang, in the system of 3GPP, Shimoda and Westphal, so as to provide a method, a network device and a system for implementing data processing, and a storage medium, to support data splitting and handover processing on the next generation system, see Huang, paragraphs 8-15.

As per claim 25, claim 25 is rejected the same way as claim 22.
As per claim 29, claim 29 is rejected the same way as claim 22.



XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (Samsung:”NR QOS – AS handling new QOS flow, R2-1700030), in view of Huang et al. (US Pub. No.: 2020/0015116), and further in view of 3GPP088 (A New Protocol Layer for QoS Flow to DRB Mapping, R2-1700088, 01-2017).

As per claim 1, 3GPP disclose A communication processing method (see page 1, mapping of QoS flows to BRDs), the method comprising:
determining, by a protocol layer entity of a terminal device, to change a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB (see page 3, 4.2, Option A and Option B. An appropriate mapping of a QoS flow to a DRB is obtained by the UE either through RRC signalling or Reflective QoS); and

3GPP however does not explicitly disclose wherein the protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; and sending, by the protocol layer entity of the terminal device, an end marker on the DRB to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow; and after sending the end marker, starting to send, by the protocol layer entity of the first device, a data packet of the QoS flow on the another DRB to a radio access network (RAN) device;

Hunag however disclose wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a first device (see para. 0005, a new Access Stratum (AS) protocol layer (which is for example referred to as a Packet Data Association Protocol (PDAP)) is introduced above a Packet Data Convergence Protocol (PDCP) layer to coordinate new functions of a new QoS mechanism in the AS layer. Each PDU Session has one PDAP entity. The 5G base station is divided into a Central Unit (CU) and a Distributed Unit (DU), one base station includes one CU and multiple DUs, see also para. 0021, 0121, the first network device adds, through a packet data association protocol (PDAP) entity of the first network device, the DRB identifier into each data packet forwarded by an Xn interface, to enable a PDAP entity of the RAN network device to match the each data packet with a DRB associated with the each data packet according to the DRB identifier, see also 0196-0197); after determining a change of a mapping from a QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB (see para. 0014-0021, the forwarded/sending data includes an end marker including a QoS flow identifier and the request message includes the at least one piece of DRB information, each of the at least one piece of DRB information includes at least one of: a DRB identifier, DRB configuration information, or at least one QoS flow identifier mapped to a DRB, clearly sending a packet of the QoS on the DRB), the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see para. 0157-0164, the RAN device determines, through a PDAP entity of the RAN device, that forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface); and 
after sending the end marker, starting to send, by the first device, a data packet of the QoS flow on the another DRB to the RAN device; (see para. 0157-0164, the at least one piece of second PDU session information indicating acceptance to the RAN device includes at least one of: a PDU session identifier, at least one piece of Xn interface data forwarding tunnel endpoint information, a DRB identifier corresponding to at least one Xn interface data forwarding tunnel endpoint, a QoS flow identifier or a QoS flow identifier list corresponding to at least one Xn interface data forwarding tunnel endpoint, or at least one QoS flow identifier, and forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface / starting to send, by the terminal device, a data packet of the QoS flow on the another DRB to the RAN device, the RAN device determines, through a PDAP entity of the RAN device, that forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; and sending, by the first device, an end marker to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow; wherein the end marker indicates that a protocol layer entity of the terminal device stops sending the data packet of the QoS flow on the DRB, the protocol layer entity is configured to map the QoS flow to the DRB or to the another DRB, and the protocol layer entity corresponds to one protocol data unit (PDU) session, as taught by Huang, in the system of 3GPP, so as to provide a method, a network device and a system for implementing data processing, and a storage medium, to support data splitting and handover processing on the next generation system, see Huang, paragraphs 8-15.

Although Huang disclose sending, by the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB; and applicant instant specification paragraph 0173 disclose, “The first device may be UE or a base station”;

Huang however does not explicitly disclose sending, by “a terminal device”, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB;

3GPP088 however disclose wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a terminal device (see Fig.2, Fig.3, page 4, the new layer {a protocol layer entity} as is shown in Fig.2, is above the PDCP stack, also reorder the packets based on the QoS flow SN which is introduced in new layer and assigned for the packets per QoS flow in the new layer. The new layer receive the packets of one QoS flow from different DRBs and reorder the packets per QoS flow according to the flow SN order. The flow SN for every packet in new layer will bring the extra overhead in air, while the end marker solution has no extra overhead in air. Therefore, the end marker solution is a better solution for the out of order delivery); after determining a change of mapping from a QoS flow to a DRB to the mapping from the QoS flow to another DRB, sending, by the protocol layer entity of the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of a QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see Fig.3, showing QoS flow to DRB mapping change, a data packet of the QoS flow on another DRB, section 3, the PDCP sender {a terminal device} inform a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB. The old PDCP entity should inform the new PDCP entity that the packets of the QoS flow in old PDCP entity have been delivered to upper layer completely and the new layer will deliver the packets from the old PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets from old PDCP entity have been delivered to upper layer completely. For example, an end marker is inserted by the old PDCP entity after it has delivered all the PDCP packets. Also, the new protocol layer support at least the following functions: to add QoS flow ID field in air in DL/UL; and to perform QoS flow to DRB mapping / the control data unit carries an identity of the QoS flow);  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a first device; after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the first device, an end marker on the DRB to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow, as taught by 3GPP088, in the system of 3GPP and Huang, so as to provide a QoS flow ID field, see 3GPP088, see section 3.

Claims 9 and 17 are also rejected, as set forth above for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP659 (TP on QoS and new protocol layer - R2-1700659) – IDS submitted 3/18/2022.
Lee (US Pub. No.:2013/0329635) – see Fig.3, para. 0035-0038, “A radio resource control (RRC) layer is defined only in the control plane. The RRC layer serves to control the logical channel, the transport channel, and the physical channel in association with configuration, reconfiguration and release of radio bearers (RBs). An RB is a logical path provided by the first layer (i.e., the PHY layer) and the second layer (i.e., the MAC layer, the RLC layer, and the PDCP layer) for data delivery between the UE and the network”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469